As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22462 SCS Hedged Opportunities (TE) Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. The Fund invests substantially all of its assets in the SCS Hedged Opportunities Fund, LDC (the “Offshore Fund”), a Cayman Islands limited duration company. The Offshore Fund in turn invests substantially all of its assets in the SCS Hedged Opportunities Master Fund, LLC (CIK 0001489018, Investment Company Act file number 811-22403, the “Master Fund”). The percentage of the Offshore Fund owned by the Fund at December 31, 2011 was 100%. As of December 31, 2011, the value of the Offshore Fund’s investment in the Master Fund totals $21,145,492, representing 99.55% of the Offshore Fund’s net assets (offset by approximately 0.45% of other assets in excess of liabilities), and representing 36.81% of the Master Fund’s net assets.The Master Fund has included a schedule of investments as of December 31, 2011 in its filing on Form N-Q made with the Securities and Exchange Commission on February 29, 2012. Income Taxes The Fund’s tax year end is December 31.The Fund is treated as a partnership for Federal income tax purposes.Each member is responsible for the tax liability or benefit relating to such member’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Fund is subject to authoritative guidance related to the accounting and disclosure of uncertain tax positions under U.S. GAAP.This guidance sets forth a minimum threshold for the financial statement recognition of tax positions takes based on the technical merits of such positions.Management is not aware of any exposure to uncertain tax positions that could require accrual.As of December 31, 2011, the Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities. Investments in the Master Fund The Fund records its investment in the Master Fund at fair value which is represented by the Fund’s proportionate indirect interest in the net assets of the Master Fund as of December 31, 2011. Valuation of Portfolio Funds and other investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements. The Fund records its pro rata share of the Master Fund’s income, expenses and realized and unrealized gains and losses. The performance of the Fund is directly affected by the performance of the Master Fund. Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant accounting policies that affect the Fund. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Valuations based primarily on inputs that are unobservable and significant.The Master Fund utilized the Portfolio Funds’ month-end NAV’s as-of the reporting date for fair value.The Portfolio Funds require a redemption notice, and generally include a lock-up period, which results in significant unobservable inputs as-of the reporting date. The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments SCS Hedged Opportunities Master Fund, LLC $
